Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 11 objected to because of the following informalities:  
The Examiner notice; in page 3 of the amendments to the claim section; there are two claims numbered by (11).
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US11185909B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the U.S. Patent claim highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the U.S. Patent claims, but are obvious in scope with the previously patented claim 1 of the parent patent. 

U.S. Patent No. (US11185909B2) claim 1
Present application (17536864) claim 14 (claim 14 is depended from claim 2; and claim 2 is depended from claim 1)















An apparatus to form a channel around a perimeter of a closed end-wall of a metallic closure configured to seal a threaded neck of a metallic bottle, comprising: 
an outer tool with a body and a cavity formed therein, the cavity including: a first portion with a first interior sidewall that has a first interior diameter; and a second portion with a second interior sidewall that has a second interior diameter that is less than the first interior diameter; and
wherein the outer tool and the inner tool are configured to apply a force to the metallic closure to form the channel around the perimeter of the closed end-wall of the metallic closure when it is positioned there between.


 an inner tool including: a body portion that has a first outer diameter that is less than the first interior diameter and greater than the second interior diameter; and a projection extending from the body portion, the projection including: a cylindrical sidewall with a second outer diameter that is less than the first outer diameter such that a first shoulder is formed between the body portion and the cylindrical sidewall; and an end-wall; 

An apparatus to form a metallic closure having a closed end-wall and a cylindrical body, comprising: a tool operable to apply a force to the cylindrical body; a mandrel having a body portion sized to fit at least partially into a hollow interior of the cylindrical body; and a depression and a projection formed in the mandrel body portion, the depression and the projection having a geometry configured to form a thread on the cylindrical body of the metallic closure as the tool applies a side-load to the cylindrical body of the metallic closure.
The apparatus of claim 1, further comprising tools to form a channel around an upper perimeter edge of the closed end-wall of the metallic closure, the tools including: 
an outer tool with a body and a cavity formed in the body, the cavity having an interior diameter sufficient to receive a portion of the closed end-wall of the metallic closure as the inner tool applies the force to the interior surface of the closed end-wall;

wherein the cavity of the outer tool has: a first portion with a first interior sidewall that has a first interior diameter; and a second portion with a second interior sidewall that has a second interior diameter that is less than the first interior diameter


an inner tool comprising: a body portion with a sidewall that is generally cylindrical; a projection with a reduced diameter extending from an end of the body portion; and an end-wall of the projection configured to apply a force to an interior surface of the closed end-wall of the metallic closure;






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, claim 7 depends from claim 5;
Claim 5 recites “comprising a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed”;
And claim 7 recites “wherein the chuck is configured to form a channel around an upper perimeter edge of the closed end-wall”;
The entire specification silent regrading “comprising a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed; and wherein the chuck is configured to form a channel around an upper perimeter edge of the closed end-wall”
It appears the Applicant mixing between two different embodiments (Applicant’s specification paragraphs 0160-0161);
Therefore, claim 7 is failing to comply with the written description requirement.
Claim 8 is rejected because it depends from claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5, 7-8 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claim 2, the claim limitations render the claim indefinite because it is unclear what is the mechanical cooperation between “tools to form a channel around an upper perimeter edge of the closed end-wall of the metallic closure” and the limitations of claim 1 which claim 2 depends from; 
It is unclear what is the different between the inner tool of the claim 2 and the mandrel of the claim 1; 
It is unclear how the inner tool of claim 2 is configured to apply a force to an interior surface of the closed end-wall of the metallic closure; and in the same time the mandrel of claim 1 having a body portion sized to fit at least partially into a hollow interior of the cylindrical body of the closed end-wall of the metallic closure;

Further, it is unclear what is the different between outer inner tool of the claim 2 and the tool operable to apply a force to the cylindrical body of the claim 1;
It is unclear how the outer tool of claim 2 is configured to apply a force to an interior surface of the closed end-wall of the metallic closure; and in the same time the outer tool of claim 1 with a body and a cavity formed in the body, the cavity having an interior diameter sufficient to receive a portion of the closed end-wall of the metallic closure as the inner tool applies the force to the interior surface of the closed end-wall;
It is unclear if the channel of claim 2 is formed before, after or in the same time with a thread on the cylindrical body of the metallic closure as the tool applies a side-load to the cylindrical body of the metallic closure of claim 1;
It is unclear what the mechanical procedures to form the channel of claim 2;
It is unclear how the inner and outer tools of claim 2 mechanically working with tool and mandrel of claim 1;
It appears that the limitations of claim 2 is not positively recited.
Therefore, the claim is unclear and indefinite. Proper clarification is required in replying to this Office Action in order for the Examiner to determine the patently of the claims.
Claims 14-18 are rejected because they depend from claim 2.

Regrading claim 5, the claim limitation renders the claim indianite because it is unclear what the mechanical cooperation between “a chuck” and the elements of claim 1 which claim 5 depends from;
Claims 6-8 are rejected because they depend from claim 5.
Regarding claim 7, the phrase “wherein the chuck is configured to form a channel around an upper perimeter edge of the closed end-wall” render the claim indefinite because:  
Claim 7 depends from claim 5;
Claim 5 recites “comprising a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed”;
And claim 7 recites “wherein the chuck is configured to form a channel around an upper perimeter edge of the closed end-wall”;
So, it is unclear how “the chuck is configured to form a channel around an upper perimeter edge of the closed end-wall” after “a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed”;
How the channel going to be formed after the closure removed from the mandrel; 
What the element is supported the closure during the forming of the channel by the chuck;
It appears the Applicant mixing between two different embodiments (Applicant’s specification paragraphs 0160-0161);
Therefore, the claim is unclear and indefinite. Proper clarification is required in replying to this Office Action in order for the Examiner to determine the patently of the claims.
Claim 8 is rejected because it depends from claim 7.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted prior art Ross (US20150225107A).

Regrading claim 1, Ross discloses an apparatus to form a metallic closure having a closed end-wall and a cylindrical body (abstract and paragraphs 0176-177), comprising: 
a tool (fig.21: (90)) operable to apply a force to the cylindrical body (fig.21: (46)); 
a mandrel (fig.21: 106))) having a body portion sized to fit at least partially into a hollow interior (fig.21: (52)) of the cylindrical body; and 
a depression and a projection (fig.21: (108)) formed in the mandrel body portion, the depression and the projection having a geometry configured to form a thread on the cylindrical body of the metallic closure as the tool (fig.21: (90)) applies a side-load to the cylindrical body of the metallic closure.  


Regrading claim 3, Ross discloses wherein the metallic closure is a pre-formed pilfer proof closure (fig.3 and paragraph 0029).  

Regrading claim 4, Ross discloses wherein the mandrel can rotate around a longitudinal axis of the metallic closure in an opening direction to withdraw from the hollow interior of the metallic closure after the thread has been formed (paragraph 0177).  

Regrading claim 9, Ross discloses wherein the tool is a thread roller (fig.21: (90)) configured to press against an exterior surface of the cylindrical body of the metallic closure to form the thread.  

Regrading claim 10, Ross discloses wherein the thread roller (fig.21: (90)) is operable to rotate around the cylindrical body of the metallic closure and travel from an upper end to a lower end of the cylindrical body (paragraphs 0128 and 0129; the thread roller (90) of fig.5 is the same roller (90) of fig.21).  

Regrading claim 11, Ross discloses wherein the thread roller is configured to make between approximately 1.5 and approximately 2 revolutions around the cylindrical body of the metallic closure to form the thread (paragraph 0120 and 0128 and fig.3: see the threaded portion that formed by the thread roller (90); the thread portion is extended 3600 around the cylindrical body of the metallic closure (44), the thread portion is extended by 4 revolutions).  

Regrading claim 12, Ross discloses wherein the depression and the projection of the mandrel are configured such that the thread formed by the tool will extend at least 3600 around the cylindrical body of the metallic (paragraphs 0120 and 0128 and fig.3: see the threaded portion that formed by the thread roller (90); the thread portion is extended 3600 around the cylindrical body of the metallic closure (44), the thread portion is extended by 4 revolutions).  

Claim1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted prior art Bert (US2045602A).
Regrading claim 1, Bert discloses an apparatus to form a metallic closure having a closed end-wall and a cylindrical body (page 1), comprising: 
a tool (figs.1-2: (9)) operable to apply a force to the cylindrical body (fig.1-2: (6)); 
a mandrel (figs.1-2: (1)) having a body portion sized to fit at least partially into a hollow interior of the cylindrical body; and 
a depression and a projection (figs1-2: (3)) formed in the mandrel body portion, the depression and the projection having a geometry configured to form a thread on the cylindrical body of the metallic closure as the tool (figs1-2: (10)) applies a side-load to the cylindrical body of the metallic closure (page 2).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, claim 11 of page 3 of the amendments to the claim section and claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20150225107A).
Regrading claims 5-6, Ross does not disclose further comprising a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed; and 
wherein the chuck comprises a recess with an interior diameter sufficient to receive a portion of the closed end-wall of the metallic closure.  

However, Ross discloses wherein the mandrel can rotate around a longitudinal axis of the metallic closure in an opening direction to withdraw from the hollow interior of the metallic closure after the thread has been formed;
So, both of a chuck configured to rotate the metallic closure in an opening direction to separate the metallic closure from the mandrel after the thread has been formed; and 
the mandrel can rotate around a longitudinal axis of the metallic closure in an opening direction to withdraw from the hollow interior of the metallic closure after the thread has been formed; are leading to the same result of separate the metallic closure from the mandrel after the thread has been formed;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute “the mandrel can rotate around a longitudinal axis of the metallic closure in an opening direction to withdraw from the hollow interior of the metallic closure after the thread has been formed” of Ross by any separation mechanism, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regrading claim 11, Ross does not disclose wherein the side-load applied to the cylindrical body by the thread roller to form the thread is between approximately 20 lbs. and 40 lbs.  
However, Ross discloses the thread roller (90) is applying side-load to the cylindrical body (paragraph 0128).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ross to have wherein the side-load applied to the cylindrical body by the thread roller to form the thread is between approximately 20 lbs. and 40 lbs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regrading claim 13, Ross does not disclose wherein the depression and the projection of the mandrel are configured such that the thread formed by the tool has a depth of between about 0.0235 inches and 0.040 inches.  
However, Ross discloses wherein the depression and the projection of the mandrel are configured such that the thread formed by the tool has a depth (fig.21: (106));
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ross to have wherein the depression and the projection of the mandrel are configured such that the thread formed by the tool has a depth of between about 0.0235 inches and 0.040 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gomes (US4926717A).  Gomes disclose a chuck configured to rotate a closure in an opening direction to separate the closure from threaded part (abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725